internal_revenue_service number release date index number -------------------------- ---------------------------------- ------------------------------- --------------------------------- in re ------------------------------------------------ ---------------- ---------------------------------------- --------------------------------------- ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-165227-03 date date this is in response to your letter of date and subsequent entity a ---------------------------------------------------------------- state s ------------- dear ---------------- correspondence requesting a ruling on the federal_income_tax consequences of entity a’s model deferred_compensation plan the plan which entity a represented to be a state s public instrumentality described in sec_457 intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 as well as a_trust which a has established pursuant to a_trust agreement to hold the assets of the plan any state or local governmental entity in state s that adopts the plan and trust agreement will be an employer under the plan the plan and trust will be administered by entity a under the plan an employee may elect to defer compensation he would have received for service rendered to his employer in any taxable_year until severance_from_employment with such employer attainment of age ½ or the occurrence of an unforeseeable_emergency the election to defer compensation must be made prior to the beginning of the month for which the compensation is deferred by a participant in any taxable_year the plan also provides for a catch-up contribution for amounts deferred in one or more of the participant’s last three taxable years ending before he with certain limitations a participant or his beneficiary may elect the time and plr-165227-03 attains normal_retirement_age under the plan the amounts that may be deferred are within the limitations set out in sec_457 of the code manner in which his deferred amounts will be distributed the election must be made prior to the date any such amounts become available to the participant or the beneficiary if the participant or his beneficiary fails to make a timely election concerning distribution of the deferred amounts he shall receive them on the date and in the manner prescribed by the plan the plan provides that the time and manner of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a_trust described in sec_457 of the code for the exclusive benefit of the participants and their beneficiaries within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge transfer or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary plan must meet the distribution_requirements of sec_457 d eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year or in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 sec_457 of the code prescribes that an eligible deferred_compensation sec_457 of the code provides that in the case of a participant in an sec_457 of the code provides that for a sec_457 plan to be an sec_457 g of the code provides that a plan maintained by an eligible plr-165227-03 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 follows based upon the provisions of the plan summarized above we conclude a sec_1 the plan is an eligible_deferred_compensation_plan as described in sec_457 of the internal_revenue_code_of_1986 as amended by egtrra and the treasury regulations thereunder amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan the trust agreement established with respect to the plan under sec_457 is treated under sec_457 as an organization_exempt_from_taxation under sec_501 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity a and applies only to the plan and trust submitted on date as revised by amendments dated date sec_6110 of the code provides that it may not be used or cited as precedent sincerely robert d patchell chief qualified_plans branch employee_benefits tax exempt government entities cc copy of letter for sec_6110 purposes
